Citation Nr: 0302815	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had verified active service from March 1957 to 
September 1972, and an additional period of active service 
from September 1972 to September 1976.  The appellant is the 
widow of the veteran, who died in June 2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the RO.  

It appears that the widow has also raised some issues of 
entitlement to accrued benefits that may impact on the 
current claim.  These matters are referred to the RO for the 
appropriate action.  



REMAND

A careful review of the record shows that the veteran filed a 
claim for service-connection for pancreatic cancer shortly 
before his death.  There is evidence of record showing the 
development of type II diabetes mellitus associated with 
pancreatic insufficiency, that the veteran developed diabetes 
mellitus as a result of Agent Orange exposure, and that the 
type II diabetes was a contributing cause of death.  

The veteran's exposure to Agent Orange in connection with his 
service in the Republic of Vietnam was conceded by the RO.  

The widow also appears to raise an accrued claim for 
compensation for "service-connected diabetes" on a VA Form 
21-4138, dated July 2001; and for potential other accrued 
benefits in additional communications.  

Because all of the veteran's treatment records do not appear 
to have been requested, the current record is insufficient 
for the purpose of appellate consideration at this time.  
Thus, the case should be remanded to the RO, so that 
available treatment records can be associated with the claims 
folder.  

In particular, the RO should request additional information 
from one of the veteran's private physicians who provided the 
nexus opinion between the development of diabetes mellitus by 
the veteran and his subsequent demise in this case.  This 
physician should specifically be asked whether he wants to 
comment further on his remarks concerning the likely cause or 
etiology of the diabetes mellitus and whether the diabetes 
mellitus played a contributory role in causing or 
accelerating the veteran's death.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the appellant and request the 
names, addresses and dates of treatment 
of any health care providers, VA or 
private, who provided treatment for the 
veteran's diabetes mellitus or pancreatic 
cancer.  After obtaining the necessary 
releases, the RO should then contact the 
providers and request copies of all 
relevant medical records that have not 
previously been obtained.  All records 
should be associated with the claims 
file.  The RO is to document all attempts 
to obtain records.  

2.  Further, the RO should specifically 
write to Dr. Paul Whiteside, Hanover 
Medical Specialists, 1515 Doctors Circle, 
Wilmington, NC  28401, and ask him if he 
would like to comment further on his 
remarks concerning the likely cause or 
etiology of the veteran's diabetes 
mellitus and whether the diabetes 
mellitus played a role in causing or 
contributing to his death.  

3.  Then, the RO should send the 
appellant a standard VA VCAA notice 
letter (see February 5, 2001 Fast Letter 
01-13).  Specifically, the RO should 
notify the appellant what evidence she is 
responsible for providing, and which 
evidence VA will obtain on her behalf.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  The appellant need take no 
action until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	STEPHEN L. WILKINS
	Veterans Law Judge, 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

